Scott Gregory Hummel v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-357-CR





SCOTT GREGORY HUMMEL	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

After pleading guilty, Appellant Scott Gregory Hummel was convicted  of two counts of aggravated sexual assault of a child, and the jury assessed his punishment at twenty and thirty years’ confinement respectively in the Institutional Division of the Texas Department of Criminal Justice.  The trial court sentenced him accordingly.

In one issue, Appellant contends that the trial court erred by not listing the terms and conditions of community supervision in the jury charge.  As Appellant recognizes, this court has held otherwise.
(footnote: 2)  We decline Appellant’s invitation to overrule our prior opinions.  Consequently, we hold that the trial court did not err in refusing to list the terms and conditions of community supervision in the jury charge.  We overrule Appellant’s sole issue and affirm the trial court’s judgment.



PER CURIAM

PANEL F:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED: July 15, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Cagle v. State
, 23 S.W.3d 590, 594-95 (Tex. App.—Fort Worth 2000, pet. ref’d); 
McNamara v. State
, 900 S.W.2d 466, 467-68 (Tex. App.—Fort Worth 1995, no pet.).